Memorandum.
There has been a sufficient showing by respondent to support the denial of bail. The nature of the offense, probability of conviction, and severity of the sentence which may be imposed, all increasing the risk of flight or unavailability for trial, are relevant criteria under decisional law and the new Criminal Procedure Law to take effect September 1, 1971 (cf. People ex rel. Klein v. Krueger, 25 N Y 2d 497, 501-502; People ex rel. Gonzalez v. Warden, 21 N Y 2d 18, 25; People ex rel. Lobell v. McDonnell, 296 N. Y. 109, 111; CPL, § 510.30). Consequently, the denial of bail, supported as it was by the record, was an exercise of discretion resting on a rational basis, and thus beyond correction in habeas corpus (People ex rel. Klein v. Krueger, supra, at pp. 500-501).
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order affirmed, without costs, in a memorandum.